DETAILED ACTION
This final action is in response to amendment filed on 08/26/2022. In this amendment, claims 1, 8 and 15 have been amended. Claims 1-20 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed 08/26/2022, applicant argues in substance that:
Saraiya does not teach or suggest "predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises: referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident," as recited and arranged in amended claim 1 (emphasis added) (from remarks pg. 12).
Examiner respectfully disagrees. Saraiya teaches predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident (Saraiya Para. [75&103]). In addition, a new reference Sinha is used to teach referencing the one or more timestamps and annotations to predict outcome. Therefore, in combination Saraiya with Sinha and other references teaches predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises: referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident. Please see new mapping for detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. (US 2019/0073615, Pub. Date Mar. 7, 2019), in view of Nudd et al. (US 11,120,226, Filed Feb. 11, 2019), in view of Kalamkar et al. (US 2021/0334154, Filed Apr. 28, 2020), in view of Cristofi et al. (US 2021/0117251, Filed Oct. 19, 2019), in view of Saraiya (WO 2020/092956, filed Nov. 1, 2019), and further in view of Sinha et al. (US 2022/0187815, Filed Mar. 24, 2020).
As per claim 1, Ronen discloses a method (Ronen Para. [0027], the various embodiments may be methods, systems, media or devices) for automatically generating incident management process efficiency metrics (Ronen Para. [0134], operation metrics 406 may be arranged to record the metrics related to the resolution of the operations events. For example, operation metrics 406 may be arranged to compute various metrics, such as, mean-time-to-acknowledge (MTTA), mean-time-to-resolve (MTTR), incident count per resolvers, resolution escalations, uniqueness of events, auto-resolve rate, time-of-day of incidents, adjusting for multiple events per single incident) utilizing real-time communication analysis (Ronen Para. [0134], operations events may be variously formatted messages that reflect the occurrence of events or incidents that have occurred in an organization's computing system …  Operations events [real-time conversation data], as described above may be comprised of SMS messages, HTTP requests/posts, API calls, log file entries, trouble tickets, emails, or the like), the method comprising: 
retrieving, by one or more computer processors, real-time conversation data from one or more communication sources (Ronen Para. [0129], ingestion engine 402 may be arranged to receive or obtain one or more different types of operations events [real-time conversation data] provided by various sources), wherein the real-time conversation data includes one or more messages having data related to an information technology (IT) incident (Ronen Para. [0129], operations events may be variously formatted messages that reflect the occurrence of events or incidents that have occurred in an organization's computing system …  Operations events, as described above may be comprised of SMS messages, HTTP requests/posts, API calls, log file entries, trouble tickets, emails, or the like; Ronen Para. [0035], Events or operations events may be provided to the operations management system using one or more messages, emails, telephone calls, library function calls, application programming interface (API) calls, including, any signals provided to an operations management system indicating that an event has occurred);
 performing, by the one or more computer processors, conversation analysis on the one or more messages (Ronen Para. [0129], operations events may include associated information, such as, source, time stamps, status indicators, or the like, that may be tracked; Ronen Para. [0134], resolution tracker 404 may be arranged to monitor the details regarding how the operations events are resolved. In some embodiments, this may tracking the incident lifecycle metrics related to the operations events (e.g., creation time, acknowledgement time(s), or resolution time), the resources that are/were responsible for resolving the events, and so on. [These citations indicate that operations events (messages) are analyzed in order to determine and track lifecycle metric such as creation time, acknowledgement time(s), or resolution time]); 
determining, by the one or more computer processors, one or more timestamps of interest for the IT incident (Ronen Para. [0129], operations events may include associated information, such as, source, time stamps, status indicators, or the like, that may be tracked; Ronen Para. [0134], resolution tracker 404 may be arranged to monitor the details regarding how the operations events are resolved. In some embodiments, this may tracking the incident lifecycle metrics related to the operations events (e.g., creation time, acknowledgement time(s), or resolution time), the resources that are/were responsible for resolving the events, and so on), wherein the events are IT domain events related a plurality of incident management process efficiency metrics (Ronen Para. [0129], operations events may be variously formatted messages that reflect the occurrence of events or incidents that have occurred in an organization's computing system …  Operations events, as described above may be comprised of SMS messages, HTTP requests/posts, API calls, log file entries, trouble tickets, emails, or the like; Ronen Para. [0134], operation metrics 406 may be arranged to record the metrics related to the resolution of the operations events), and wherein the plurality of incident management process efficiency metrics include a mean time to resolve, a mean time to detect (Ronen Para. [0134], operation metrics 406 may be arranged to compute various metrics, such as, mean-time-to-acknowledge (MTTA) [mean time to acknowledge/recognize/detect issues], mean-time-to-resolve (MTTR), incident count per resolvers, resolution escalations, uniqueness of events, auto-resolve rate, time-of-day of incidents, adjusting for multiple events per single incident); 
generating, by the one or more computer processors, one or more incident management process efficiency metrics for the IT incident utilizing the one or more timestamps of interest (Ronen Para. [0134], this may include tracking the incident lifecycle metrics related to the operations events (e.g., creation time, acknowledgement time(s), or resolution time), the resources that are/were responsible for resolving the events, and so on. Likewise, operation metrics 406 may be arranged to record the metrics related to the resolution of the operations events. For example, operation metrics 406 may be arranged to compute various metrics, such as, mean-time-to-acknowledge (MTTA), mean-time-to-resolve (MTTR) [metrics]); 
sending, by the one or more computer processors, the one or more incident management process efficiency metrics to a user in a notification (Ronen Para. [0038], The terms "incident response" as used herein refer to the actions, resources, services, messages, notifications, alerts, events, or the like, related to resolving one or more incidents… resources [members of IT team (Ronen Para. 36)] responsible for supporting or maintaining the services may also be added to the incident response. Further, log entries, journal entries, notes, timelines, task lists, status information, or the like, may be part of an incident response; Ronen Para. [0106], operations management client application 222 may be used to exchange communications to and from operations management server computer 116, monitoring server computer 114, application server computer 112, or the like. Exchanged communications may include, but are not limited to, queries, searches, messages, notification messages, event messages, alerts, performance metrics).
Ronen does not explicitly disclose:
determining, by the one or more computer processors, one or more timestamps of interest for the IT incident based, at least in part, on one or more relevant dialog acts for one or more events related to the IT incident, wherein the one or more relevant dialog acts are IT domain specific acts related a plurality of incident management process efficiency metrics, and wherein the plurality of incident management process efficiency metrics include a mean time to identify a cause of the IT incident, and a mean initial response time; 
annotating, by the one or more computer processors, the one or more messages with the one or more relevant dialog acts and the one or more timestamps of interest for the IT incident; 
predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises:
referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident; and 
sending, by the one or more computer processors, the outcome for the IT incident to a user.
Nudd teaches:
determining, by the one or more computer processors, one or more timestamps of interest based, at least in part, on one or more relevant dialog acts for one or more events (Nudd col. 6 line 65, the VVED module 211 may recognize the audio stream of a conversation [including message] and generate text including "Caregiver Martha said "Good morning Mary, did you sleep well last night?" at 8:05 AM [timestamp] on Fri. Oct. 5, 2018," … the VVED module 211 may transmit the time-stamped text, speaker recognition result(s), audio and video events, as well as the raw audio and video data captured by the VVA 101 (i.e., a recognition result) to the SC 203 through the VVA 215. Altogether, this information is also referred hereafter as a dialog act; Nudd col. 24 lines 11-16, the topic tracker 279 tracks topics of the conversation, and records and maintains a stack of topics that have been discussed. The records of the topics also include the time stamps of each dialog act in which each topic was discussed, the originator of each dialog act);
annotating, by the one or more computer processors, the one or more messages with the one or more relevant dialog acts and the one or more timestamps of interest for event (Nudd col. 6 line 65, the VVED module 211 may recognize the audio stream of a conversation [including message] and generate text including "Caregiver Martha said "Good morning Mary, did you sleep well last night?" at 8:05 AM [timestamp] on Fri. Oct. 5, 2018," … the VVED module 211 may transmit the time-stamped text, speaker recognition result(s), audio and video events, as well as the raw audio and video data captured by the VVA 101 (i.e., a recognition result) to the SC 203 through the VVA 215. Altogether, this information is also referred hereafter as a dialog act; Nudd col. 17 lines 1-3, the IMP 225 receives a dialog act of the conversation. The dialog act contains audio, video or text of the conversation that has been recognized. [The dialog act with timestamp is the annotation of a message in the conversation]); 
Notes: As indicated above, Ronen teaches determining, by the one or more computer processors, one or more timestamps of interest for the IT incident related to a plurality of incident management process efficiency metrics, and Nudd teaches determining dialog acts, and one or more timestamps of interest based, at least in part, on one or more relevant dialog acts for one or more events.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ronen in view of Nudd for determining, by the one or more computer processors, one or more timestamps of interest for the IT incident based, at least in part, on one or more relevant dialog acts for one or more events related to the IT incident, wherein the one or more relevant dialog acts are IT domain specific acts related a plurality of incident management process efficiency metrics, and annotating, by the one or more computer processors, the one or more messages with the one or more relevant dialog acts and the one or more timestamps of interest for the IT incident.
One of ordinary skill in the art would have been motived because it offers the advantage of highlighting the conversation result based on certain metrics measured in the conversation and providing analysis for future improvement (Nudd col. 4 lines 60-63).
Ronen-Nudd does not explicitly disclose:
wherein the plurality of incident management process efficiency metrics include a mean time to identify a cause of the IT incident, and a mean initial response time;
predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises:
referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident; and 
sending, by the one or more computer processors, the outcome for the IT incident to a user.
Kalamkar teaches:
the plurality of incident management process efficiency metrics include a mean time to identify a cause of the IT incident (Kalamkar Para. [0124], FIG. 8 through FIG. 10 show how the one or more embodiments may be used to reduce a mean time to identify, a mean time to detect, and a mean time to resolve a fault that occurred in an software program in a large scale enterprise system).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ronen in view of Kalamkar for wherein the plurality of incident management process efficiency metrics include a mean time to identify a cause of the IT incident.
One of ordinary skill in the art would have been motived because it offers the advantage of being able to quickly identify and resolve technical issues in a large scale enterprise system (Kalamkar Para. [0124]).
Ronen-Nudd-Kalamkar does not explicitly disclose:
wherein the plurality of incident management process efficiency metrics include a mean initial response time;
predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises:
referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident; and 
sending, by the one or more computer processors, the outcome for the IT incident to a user.
Cristofi teches:
the plurality of incident management process efficiency metrics include a mean initial response time (Cristofi Para. [1018], As analysts are using the IT and security operations application 1702, an amount of time that elapses between an incident transitioning from one state to another can be used to calculate various measures of analyst and analyst team efficiency, such as measurements of a mean time to resolve incidents, a mean time to respond to incidents).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ronen in view of Cristofi for wherein the plurality of incident management process efficiency metrics include a mean initial response time.
One of ordinary skill in the art would have been motived because it offers the advantage of calculating various measures of analyst and analyst team efficiency (Cristofi Para. [1018]).
Ronen-Nudd-Kalamkar-Cristofi does not explicitly disclose:
predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident, wherein predicting the outcome further comprises:
referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident; and 
sending, by the one or more computer processors, the outcome for the IT incident to a user.
Saraiya teaches:
predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident (Saraiya Para. [0075], interacting with predictive models to: provide insights to the user on the estimated time to resolve based on historical data; and provide recommendation on the people that could be involved to resolve the incident based on historical data; Saraiya Para. [0103], The CRM subsystem includes an analytics data repository to store all of these attributes for every critical event, per user organization, going back, for example, many months, including such details as … whether a critical event first arrived in the early morning or late afternoon, how many other critical events each responder was simultaneously working on, how many resolvers acknowledged by text-message and how many by email, whether a critical event was resolved on a Wednesday or a Friday, and so forth. The CRM subsystem also tracks a key metric for each critical event, namely, the TTR the critical event. This massive amount of history can be represented in a large analytics table … The Cognition Engine of the CRM subsystem in this example applies machine learning algorithms to this analytics table in two ways: pattern recognition and predictive); and 
sending, by the one or more computer processors, the outcome for the IT incident to a user (see Saraiya Figs. 10-11, displaying predictions to user).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ronen in view of Saraiya for the one or more relevant dialog acts are IT domain specific acts related to one or more service-level metrics; predicting, by the one or more computer processors, based, at least in part, on historical conversation data, an outcome for the IT incident; and sending, by the one or more computer processors, the outcome for the IT incident to a user.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to suggest which resolvers to assign or which orchestration workflow to use (Saraiya Para. [0097]).
Ronen-Nudd-Kalamkar-Cristofi-Saraiya does not explicitly disclose:
wherein predicting the outcome further comprises:
referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident.
Sinha teaches:
predicting outcome (Sinha Fig. 3 and Para. [0046], At block 322, the industrial process monitors 132 predicts the time-to-failure based on the failure/root cause probabilities determined in block 318. This time-to-failure prediction may involve assigning a predefined time interval to a given failure/root cause based on the probability of the given failure/root cause. The duration of the time-to-failure interval may be based, for example, on historical log files, system health data, and error data) comprises:
referencing one or more timestamps and annotations from data related to the IT incident (Sinha Fig. 3 and Para. [0040], At block 314, the industrial process monitor 130 extracts relevant data from the various data sources. This data extraction may involve reading the time series data from the various data sources and loading the data into memory, then converting the data from the various sources into a homogenous format. An exemplary homogenous format may include a timestamp field; Sinha Fig. 3 and Para. [0044], The training involved creating a matrix of features with actual data (e.g., messages) and labels for the features … features related to topology changes, increase in ARP patterns, ReadLM errors, and the like, were given an intermediate label of, for example, "Switch Hardware Issue." Similarly, features related to increases in topology change, GBIC errors, increases in ARP searches, and the like, were labeled, for example, "Switch GBIC Issue." Bus access errors were labeled, for example, "bus Access errors," [annotations]; Sinha Fig. 3 and Para. [0046], At block 322, the industrial process monitors 132 predicts the time-to-failure based on the failure/root cause probabilities determined in block 318)
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ronen in view of Sinha for predicting the outcome further comprises: referencing the one or more timestamps and annotations from the historical conversation data related to the IT incident.
One of ordinary skill in the art would have been motived because it offers the advantage of predicting time-to-fail for failures (Sinha Para. [0037]).

As per claim 4, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Sinha discloses the method according to claim 1 as set forth above, Ronen also discloses wherein performing the conversation analysis, further comprises: 
performing, by the one or more computer processors, conversation modeling to identify the data related to the IT incident within the one or more messages that describes one or more events related to the IT incident (Ronen Para. [0134], resolution tracker 404 may be arranged to monitor the details regarding how the operations events are resolved. In some embodiments, this may tracking the incident lifecycle metrics related to the operations events (e.g., creation time, acknowledgement time(s), or resolution time), the resources that are/were responsible for resolving the events, and so on).

As per claim 5, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Shina discloses the method according to claim 1 as set forth above, Ronen-Nudd also discloses wherein determining the one or more timestamps of interest, further comprises: 
extracting, by the one or more computer processors, one or more timestamps associated with one or more relevant dialog acts from the one or more messages (Nudd col. 6 line 65, the VVED module 211 may recognize the audio stream of a conversation [including message] and generate text including "Caregiver Martha said "Good morning Mary, did you sleep well last night?" at 8:05 AM [timestamp] on Fri. Oct. 5, 2018,"; Nudd col. 24 lines 11-16, the topic tracker 279 tracks topics of the conversation, and records and maintains a stack of topics that have been discussed. The records of the topics also include the time stamps of each dialog act in which each topic was discussed, the originator of each dialog act); 
annotating, by the one or more computer processors, the one or more timestamps with a description of the one or more relevant dialog acts (Nudd col. 6 line 65, the VVED module 211 may recognize the audio stream of a conversation [including message] and generate text including "Caregiver Martha said "Good morning Mary, did you sleep well last night?" at 8:05 AM [timestamp] on Fri. Oct. 5, 2018,"; see Nudd Fig. 14A, providing information regarding originator and topic to timestamp); 
and storing, by the one or more computer processors, the one or more timestamps with the annotations as the one or more timestamps of interest (see Nudd Fig. 14A and Nudd col. 24 lines 11-16, the topic tracker 279 tracks topics of the conversation, and records and maintains a stack of topics that have been discussed. The records of the topics also include the time stamps of each dialog act in which each topic was discussed, the originator of each dialog act).
Same rationale in claim 1 is applied.

As per claim 6, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Sinha discloses the method according to claim 1 as set forth above, Ronen-Nudd also discloses wherein the one or more timestamps of interest are timestamps associated with data related to the IT incident classified into each of one or more relevant dialog acts (Nudd col. 6 line 65, the VVED module 211 may recognize the audio stream of a conversation [including message] and generate text including "Caregiver Martha said "Good morning Mary, did you sleep well last night?" at 8:05 AM [timestamp] on Fri. Oct. 5, 2018," … the VVED module 211 may transmit the time-stamped text, speaker recognition result(s), audio and video events, as well as the raw audio and video data captured by the VVA 101 (i.e., a recognition result) to the SC 203 through the VVA 215. Altogether, this information is also referred hereafter as a dialog act; Nudd col. 17 line 1-3, the IMP 225 receives a dialog act of the conversation. The dialog act contains audio, video or text of the conversation that has been recognized; see Ronen Para. [0134], operations events may be variously formatted messages that reflect the occurrence of events or incidents that have occurred in an organization's computing system).
Same rationale in claim 1 is applied.

Claim 8 is a computer program product claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Ronen also discloses a computer program product automatically generating incident management process efficiency metrics utilizing real-time communication analysis (Ronen Fig. 3, Network computer 300), the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (See Ronen Fig.3 and Para. [0117], Memory 304 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions, data structures, program modules or other data), the stored program instructions comprising.

Claims 11-13 are computer program product claims reciting similar subject matters to those recited in the apparatus claims 4-6 respectively, and are rejected under similar rationales.

Claim 15 is a computer system claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Ronen also discloses a computer system for automatically generating incident management process efficiency metrics utilizing real-time communication analysis (see Ronen Para. [0109], network computer 300 that may be included in a system implementing at least one of the various embodiments), the computer system comprising:
one or more computer processors (see Ronen Fig. 3, Processor 302);
one or more computer readable storage media (See Ronen Fig.3, Memory 304); and
program instructions stored on at least one of the one or more computer readable storage media for execution by at least one of the one or more computer processors (See Ronen Fig.3 and Para. [0117], Memory 304 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions, data structures, program modules or other data), the stored program instructions comprising.

Claims 18-20 are computer system claims reciting similar subject matters to those recited in the apparatus claims 4-6 respectively, and are rejected under similar rationales.

Claims 2-3, 7, 9-10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. (US 2019/0073615, Pub. Date Mar. 7, 2019), in view of Nudd et al. (US 11,120,226, Filed Feb. 11, 2019), in view of Kalamkar et al. (US 2021/0334154, Filed Apr. 28, 2020), in view of Cristofi et al. (US 2021/0117251, Filed Oct. 19, 2019), in view of Saraiya (WO 2020/092956, filed Nov. 1, 2019), in view of Sinha et al. (US 2022/0187815, Filed Mar. 24, 2020), and further in view of Liu et al. (US 2019/0325897, Pub. Date Oct. 24, 2019).
As per claim 2, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Sinha discloses the method according to claim 1 as set forth above, Ronen does not explicitly disclose:
performing, by the one or more computer processors, dialog act classification techniques and sentiment analysis to classify the data related to the IT incident into the one or more relevant dialog acts.
Liu teaches:
performing, by the one or more computer processors, dialog act classification techniques (Liu Para. [0049], The system components 200 take advantage of a class of terms or words that identify topics or dialog acts. Those words that identify topics or dialog acts are called "key words" or "topic words") and sentiment analysis (see Liu Fig. 3 and Para. [0036], Tones are used as metrics to describe the emotional aspects in customer engagement, which can shape customers' attitudes and drive their decisions. The tones, include frustrated, sad, satisfied, excited, polite, impolite, and sympathetic. These specific tones are particularly suitable for the customer engagement scenario, and facilitate capturing the precise emotional states of customers and agents) to classify the data related to the IT incident into the one or more relevant dialog acts (see Liu Fig 10, classifying into dialog acts including Technical Trouble Shooting: “mode safe database system restore”).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ronen in view of Liu for performing, by the one or more computer processors, dialog act classification techniques and sentiment analysis to classify the data related to the IT incident into the one or more relevant dialog acts.
One of ordinary skill in the art would have been motived because it offers the advantage of understanding and quantifying interactions (Liu Para. [0002]).

As per claim 3, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Sinha discloses the method according to claim 2 as set forth above, Ronen-Liu wherein the one or more relevant dialog acts are information technology (IT) domain specific categories selected from a group consisting of alerts, acknowledgements, actions, informative statements, times, suggestions, requests for actions, and problem resolutions (see Liu Fig 10, dialog act including technical trouble shooting [problem resolutions], referring to specific team [suggestions], acknowledging, providing information).
Same rationale in claim 2 is applied.

As per claim 7, Ronen-Nudd-Kalamkar-Cristofi-Saraiya-Sinha discloses the method according to claim 1 as set forth above, Ronen does not explicitly disclose:
defining, by the one or more computer processors, information technology (IT) domain specific taxonomy related to one or more dialog acts to be applied to the one or more messages; and 
determining, by the one or more computer processors, based, at least in part, on the IT domain specific taxonomy, a plurality of relevant dialog related to the IT incident within the one or more messages.
Liu teaches:
defining, by the one or more computer processors, information technology (IT) domain specific taxonomy related to one or more dialog acts to be applied to the one or more messages (Liu Para. [0049], The system components 200 take advantage of a class of terms or words that identify topics or dialog acts. Those words that identify topics or dialog acts are called “key words” or “topic words.”; Liu Para. [0056], The taxonomy of labels 810 may be supplied by human annotators or be received from a content repository 754 based on virtually any source … The process proceeds to step 830 where the one or more topic words is mapped to an entry in the taxonomy of labels using semantic analysis. [When the system receives the taxonomy, it defines the taxonomy within its system]); and 
determining, by the one or more computer processors, based, at least in part, on the IT domain specific taxonomy, a plurality of relevant dialog related to the IT incident within the one or more messages (Liu Para. [0049], The system components 200 take advantage of a class of terms or words that identify topics or dialog acts. Those words that identify topics or dialog acts are called “key words” or “topic words.”; Liu Para. [0056], The taxonomy of labels 810 may be supplied by human annotators or be received from a content repository 754 based on virtually any source … The process proceeds to step 830 where the one or more topic words is mapped to an entry in the taxonomy of labels using semantic analysis; see Liu Fig 10, dialog act including technical trouble shooting [problem resolutions], referring to specific team [suggestions], acknowledging, providing information).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ronen in view of Liu for defining, by the one or more computer processors, information technology (IT) domain specific taxonomy related to one or more dialog acts to be applied to the one or more messages; and determining, by the one or more computer processors, based, at least in part, on the IT domain specific taxonomy, a plurality of relevant dialog related to the IT incident within the one or more messages.
One of ordinary skill in the art would have been motived because it offers the advantage of understanding and quantifying interactions (Liu Para. [0002]).

Claims 9-10 and 14 are computer program product claims reciting similar subject matters to those recited in the apparatus claims 2-3 and 7 respectively, and are rejected under similar rationales.

Claims 16-17 are computer system claims reciting similar subject matters to those recited in the apparatus claims 2-3 respectively, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frusina et al. (US 2021/0297929) System And Method To Adapt Communications Responsive To Actionable Intelligence;
Mehta et al. (US 2020/0184355) System And Method For Predicting Incidents Using Log Text Analytics;
Kavali et al. (US 2022/0292008) Method And System For Failure Prediction In Cloud Computing Platforms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453